DETAILED ACTION
This action is responsive to communications filed 19 April 2021.
Claims 1-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 July 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “an apparatus, comprising means for performing the method according to claim 10” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 12 and 18 recite “… receiving a primary device setting request from a second user device …. determining whether the second user device is one of primary devices … responding to the primary device setting request …” wherein if a second user device is a primary device, there would be no need to set itself as a primary device if it is already a primary device, it would be redundant in setting itself as a primary device when it is already a primary device. It is unclear what device is to be set as a primary device wherein a secondary device is selecting a primary device (i.e. primary device setting request from a second user device for a second user device to be a primary device, to determine if the second is a primary device, and responding to the second user device setting the second user device as a primary device).
Further, wherein if a second user device requests to set a primary device, how is it possible to determine whether the second user device is one of the primary devices, as the secondary device may be delegating a primary device from which (primary) device. It is unclear if it is the secondary device is the primary device, or has authorization to dictate another primary device when it is not a primary device, or further, if it is not a primary device how would it have authorization to set another device as a primary device, and similarly as above, if it was a primary why would it set itself as a primary device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. (KR-20140119857-A) hereinafter Soek in view of Olavi et al. (WO-2010048048-A2) hereinafter Olavi further in view of Nicolas et al. (FR-3103586-A1) hereinafter Nicolas.
Regarding claim 1, Seok discloses:
An electronic device ([pg. 6] [FIG. 13] group management apparatus/device 100), comprising: 
a memory having instructions stored thereon ([pg. 7] recording medium on which the program is recorded); and 
a processor configured to execute the instructions stored on the memory ([pg. 7] control unit performs the operations described, e.g. through a program for realizing functions), to cause the electronic device to perform at least the following: 
receiving a network configuration information processing request from a first user device for a network to which the first user device is connected ([pg. 3] group configuration update is started, e.g. via group configuration update message (i.e. configuration information processing request) such as to all nodes of the group (i.e. network, e.g. grouped nodes, see also [pg. 2] wireless mesh network may be divided into three groups, e.g. a network comprising multiple groups), the representative node (i.e. such as a first user device) generates a group configuration update message (i.e. configuration update request, transmitted to other nodes, to update configuration, e.g. nodes change frame reference time, change frame index, change frequency offset, etc.)); 
determining whether one or more user devices have been set as primary devices ([pg. 3] one or a plurality of nodes constituting the group become the representative nodes, e.g. such as by a node having smallest Node Identifier in the group becomes a representative node (i.e. primary device, wherein must be determined via node identifier, e.g. smallest value determines the representative)), the primary devices having authorities to process network configuration information ([pg. 3] representative nodes may generate and transmit a group configuration update message); 
in response to determining that the one or more user devices have been set as primary devices ([pg. 3] one or a plurality of nodes constituting the group become the representative nodes, e.g. such as by a node having smallest Node Identifier in the group becomes a representative node (i.e. primary device, wherein must be determined via node identifier, e.g. smallest value determines the representative)): 
determining whether the first user device is one of the primary devices ([pg. 3] node having smallest Node Identifier in the group becomes a representative node (i.e. primary device, wherein must be determined via node identifier, e.g. smallest value determines the representative)); 
in response to determining that the first user device is one of the primary devices ([pg. 3] node having smallest Node Identifier in the group becomes a representative node; e.g. as set forth above), responding to the network configuration information processing request ([pg. 3-4] [Table 1] if this bit is set to 1, all of the nodes in the group change frame reference time … changes frame index … changes frequency offset … etc.); and 
Seok does not explicitly disclose:
in response to determining that the first user device is not one of the primary devices, denying the network configuration information processing request; and 
in response to determining that no user device is set as a primary device: 
responding to the network configuration information processing request.  
However, Olavi discloses:
in response to determining that the first user device is not one of the primary devices ([0078] determined that a quorum of the master nodes does not exist), 
in response to determining that no user device is set as a primary device ([0078] determined that a quorum of the master nodes does not exist): 
responding to the network configuration information processing request ([0083] configuration information is rebuilt based on information provided from the data nodes [0087] current configuration is written into the configuration manager as the current configuration information).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Seok in view of Olavi to have determined if any device is not a primary device so as to respond to the request. One of ordinary skill in the art would have been motivated to do so to rebuild configuration information if a quorum of master nodes does not exist (Olavi, [0078] [0083]).
Seok-Olavi do not explicitly disclose:
in response to determining that the first user device is not one of the primary devices, denying the network configuration information processing request;
However, Nicolas discloses:
in response to determining that the first user device is not one of the primary devices ([pg. 9] only the master equipment which has the quality of managerial master equipment (i.e. must be determined to have quality of managerial master equipment, e.g. primary device)), denying the network configuration information processing request ([pg. 9] only the master equipment which has the quality of managerial master equipment is authorized to modify a configuration diagram (i.e. not allowed, e.g. denied, to modify a configuration diagram));
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Seok-Olavi in view of Nicolas to have denied a network configuration information processing request if the device is not one of the primary devices. One of ordinary skill in the art would have been motivated to do so to authorize to modify a configuration diagram if the master equipment has the quality of managerial master equipment (Nicolas, [pg. 9]).
Regarding claim 2, Seok-Olavi-Nicolas disclose:
The electronic device according to Claim 1, set forth above, wherein the processor is further configured to execute the instructions stored on the memory to cause the electronic device to perform at least the following: 
Seok does not explicitly disclose:
determining whether a primary device setting request from a second user device is received; 
in response to determining that no user device is set as the primary device and determining that the primary device setting request is not received: 
responding to the network configuration information processing request; and 
in response to determining that no user device is set as the primary device and determining that the primary device setting request is received: 
processing the primary device setting request preferentially over the network configuration information processing request.  
However, Olavi discloses:
determining whether a primary device setting request from a second user device is received ([0080] primary master node is selected, and processing is used to uniquely identify a master node as the new primary master node (i.e. determined to be)); 
in response to determining that no user device is set as the primary device and determining that the primary device setting request is not received ([0010] loss of the primary node may not necessarily trigger rebuilding of the master cluster (i.e. no primary node set as it is lost, and no rebuild triggered)): 
responding to the network configuration information processing request ([0010] replace the primary master node with another node that contains a replica of the current configuration, e.g. to trigger reconfiguration of the master cluster if any inconsistency between the GPM and the configuration version indicated by the message); and 
in response to determining that no user device is set as the primary device and determining that the primary device setting request is received ([0079] master cluster reset, e.g. erasing from all of the master nodes the current configuration (i.e. no primary nodes) [0080] primary master node is selected, and processing is used to uniquely identify a master node as the new primary master node (i.e. determined to be)): 
processing the primary device setting request preferentially over the network configuration information processing request ([0076] to service the request [0078] however, it is determined that a quorum of the master nodes does not exist, the system may determine to rebuild the master cluster [0080] primary master node is selected (i.e. instead of servicing the request, selecting a primary master node)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Seok in view of Olavi to have determined whether a primary device setting request is received such as to process it over the network information processing request, or processing the network configuration information processing request when there is no primary set and no request to set a primary was received. One of ordinary skill in the art would have been motivated to do so to service a request or rebuild a master cluster if a quorum of the master nodes does not exist (Olavi, [0010] [0076] [0078] [0080]).
Regarding claim 3, Seok-Olavi-Nicolas disclose:
The electronic device according to claim 1, set forth above, wherein the processor is further configured to execute the instructions stored on the memory to cause the electronic device to perform at least the following: 
Seok does not explicitly disclose:
receiving a primary device setting request from a second user device; and 
in response to determining that the one or more user devices have been set as the primary devices: 
determining whether the second user device is one of the primary devices; 
in response to determining that the second user device is one of the primary devices, responding to the primary device setting request; and 
in response to determining that the second user device is not one of the primary devices, denying the primary device setting request.  
However, Olavi discloses:
receiving a primary device setting request from a second user device ([0080] primary master node is selected, and processing is used to uniquely identify a master node as the new primary master node (i.e. determined to be), e.g. passing a token from node to node (i.e. from a second user device to another device), wherein the new primary master node is selected with position 0); and 
in response to determining that the one or more user devices have been set as the primary devices ([0079] master cluster reset, e.g. erasing from all of the master nodes the current configuration (i.e. no primary nodes) [0080] primary master node is selected, and processing is used to uniquely identify a master node as the new primary master node (i.e. determined to be)): 
determining whether the second user device is one of the primary devices ([0012] new primary master node may be selected by a process that identifies a node as the primary master node in a way that all master nodes recognize the same master node as 
the primary master node, e.g. via communication among the primary master nodes (i.e. must be determined to be a primary node for facilitating communications between primary master nodes such that all master nodes recognize the same master node as the primary master node)); 
in response to determining that the second user device is one of the primary devices, responding to the primary device setting request ([0012] new primary master node may be selected by a process that identifies a node as the primary master node in a way that all master nodes recognize the same master node as the primary master node, e.g. via communication among the primary master nodes); and 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Seok in view of Olavi to have determined whether a primary device setting request is received such as to process it over the network information processing request, or processing the network configuration information processing request when there is no primary set and no request to set a primary was received. One of ordinary skill in the art would have been motivated to do so to service a request or rebuild a master cluster if a quorum of the master nodes does not exist (Olavi, [0010] [0076] [0078] [0080]).
Seok-Olavi do not explicitly disclose:
in response to determining that the second user device is not one of the primary devices, denying the primary device setting request.  
However, Nicolas discloses:
in response to determining that the second user device is not one of the primary devices, denying the primary device setting request ([pg. 9] only the master equipment which has the quality of managerial master equipment is authorized to modify a configuration diagram (i.e. not allowed, e.g. denied, to modify a configuration diagram) [pg. 13] new master manager equipment can in turn designate a new master manager equipment item and then lose its quality of master manager equipment, e.g. only the master manager equipment can designate a new master manager equipment (i.e. if not quality of master manager equipment, would not be allowed, e.g. denied, to designate a new master manager equipment));
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Seok-Olavi in view of Nicolas to have denied a network configuration information processing request if the device is not one of the primary devices. One of ordinary skill in the art would have been motivated to do so to authorize to modify a configuration diagram if the master equipment has the quality of managerial master equipment (Nicolas, [pg. 9]).
Regarding claim 4, Seok-Olavi-Nicolas disclose:
The electronic device according to Claim 3, set forth above, wherein the processor is further configured to execute the instructions stored on the memory to cause the electronic device to perform at least the following: 
Seok does not explicitly disclose:
in response to determining that no user device has been set as the primary device: 
determining whether the second user device has an authority to set the primary device; 
in response to determining that the second user device has the authority to set the primary device, responding to the primary device setting request; and 
in response to determining that the second user device has no authority to set the primary device, denying the primary device setting request.  
However, Olavi discloses:
determining that no user device has been set as the primary device ([0079] master cluster reset, e.g. erasing from all of the master nodes the current configuration (i.e. no primary nodes) [0080] primary master node is selected, and processing is used to uniquely identify a master node as the new primary master node (i.e. determined to be)):
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Seok in view of Olavi to have determined whether a primary device setting request is received such as to process it over the network information processing request, or processing the network configuration information processing request when there is no primary set and no request to set a primary was received. One of ordinary skill in the art would have been motivated to do so to service a request or rebuild a master cluster if a quorum of the master nodes does not exist (Olavi, [0010] [0076] [0078] [0080]).
Seok-Olavi do not explicitly disclose:
determining whether the second user device has an authority to set the primary device; 
in response to determining that the second user device has the authority to set the primary device, responding to the primary device setting request; and 
in response to determining that the second user device has no authority to set the primary device, denying the primary device setting request.  
However, Nicolas discloses:
determining whether the second user device has an authority to set the primary device ([pg. 9] only the master equipment which has the quality of managerial master equipment (i.e. must be determined to have quality of managerial master equipment, e.g. authority)); 
in response to determining that the second user device has the authority to set the primary device, responding to the primary device setting request ([pg. 9] designate a new master manager equipment item); and 
in response to determining that the second user device has no authority to set the primary device ([pg. 9] only the master equipment which has the quality of managerial master equipment (i.e. must be determined to have quality of managerial master equipment, e.g. authority)), denying the primary device setting request ([pg. 9] only the master equipment which has the quality of managerial master equipment is authorized to modify a configuration diagram (i.e. not allowed, e.g. denied, to modify a configuration diagram)).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Seok-Olavi in view of Nicolas to have denied a network configuration information processing request if the device is not one of the primary devices. One of ordinary skill in the art would have been motivated to do so to authorize to modify a configuration diagram if the master equipment has the quality of managerial master equipment (Nicolas, [pg. 9]).
Regarding claim 5, Seok-Olavi-Nicolas disclose:
The electronic device according to Claim 3, set forth above, wherein the processor is further configured to execute the instructions stored on the memory to cause the electronic device to perform at least the following: 
Seok does not explicitly disclose:
in response to determining that no user device has been set as the primary device: 
responding to the primary device setting request.  
However, Olavi discloses:
in response to determining that no user device has been set as the primary device ([0079] master cluster reset, e.g. erasing from all of the master nodes the current configuration (i.e. no primary nodes) [0080] primary master node is selected, and processing is used to uniquely identify a master node as the new primary master node (i.e. determined to be)): 
responding to the primary device setting request ([0078] however, it is determined that a quorum of the master nodes does not exist, the system may determine to rebuild the master cluster [0080] primary master node is selected (i.e. instead of servicing the request, selecting a primary master node)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Seok in view of Olavi to have determined whether a primary device setting request is received such as to process it over the network information processing request, or processing the network configuration information processing request when there is no primary set and no request to set a primary was received. One of ordinary skill in the art would have been motivated to do so to service a request or rebuild a master cluster if a quorum of the master nodes does not exist (Olavi, [0010] [0076] [0078] [0080]).
Regarding claim 6, Seok-Olavi-Nicolas disclose:
The electronic device according to Claim 3, set forth above, wherein the responding to the primary device setting request includes: 
Seok does not explicitly disclose:
adding one or more user devices indicated in the primary device setting request as additional primary devices; or 
revoking one or more user devices indicated in the primary device setting request which have acted as the primary devices; or 
replacing existing primary devices with one or more user devices indicated in the primary device setting request.  
However, Olavi discloses:
replacing existing primary devices with one or more user devices indicated in the primary device setting request ([0080] primary master node is selected, and processing is used to uniquely identify a master node as the new primary master node (i.e. new, wherein for newly it would replace the original designated primary)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Seok in view of Olavi to have determined whether a primary device setting request is received such as to process it over the network information processing request, or processing the network configuration information processing request when there is no primary set and no request to set a primary was received. One of ordinary skill in the art would have been motivated to do so to service a request or rebuild a master cluster if a quorum of the master nodes does not exist (Olavi, [0010] [0076] [0078] [0080]).
Regarding claim 7, Seok-Olavi-Nicolas disclose:
The electronic device according to Claim 1, set forth above, wherein the processor is further configured to execute the instructions stored on the memory to cause the electronic device to perform at least the following: 
Seok discloses:
in a case where a plurality of user devices are set as the primary devices ([pg. 3] if there are several representative nodes having the same point in time), setting respective priorities for the plurality of user devices ([pg. 3] the representative node having a small node identifier (NID) has the highest priority and follows the group configuration update message (i.e. smaller the number, higher the priority)).  
Regarding claim 8, Seok-Olavi-Nicolas disclose:
The electronic device according to Claim 7, set forth above, wherein the processor is further configured to execute the instructions stored on the memory to cause the electronic device to perform at least the following: 
Seok discloses:
permitting overwriting of a request to modify the network configuration information from a user device with a lower priority ([pg. 3] if the message of the representative node having the lower priority is received later than the message of the representative node having the higher priority, compares the priority of the representative node of the received group configuration update message, e.g. does not forward the message of the representative node (i.e. higher priority is written over the lower priority), with a request to modify the network configuration information from a user device with a higher priority ([pg. 3] received group configuration update message, e.g. from higher priority), among the plurality of user devices ([pg. 3] of group configuration update message, e.g. group).  
Regarding claim 9, Seok-Olavi-Nicolas disclose:
The electronic device according to Claim 1, set forth above, wherein the network configuration information processing request includes a request for at least one of the following: 
Seok discloses:
accessing the network configuration information; 
modifying the network configuration information ([pg. 3] group configuration update message, (i.e. update, such as modifying a current configuration for an updated version)); and 
restoring the network configuration information to a default value.  
Regarding claims 10-13, 14-15 and 16-18, 19-20, they do not further define nor teach over the limitations of claims 1-4, 6-7, and similarly, 1-3, 6-7, therefore, claims 10-13, 14-15 and 16-18, 19-20 are rejected for at least the same reasons set forth above as in claims 1-4, 6-7, and similarly, 1-3, 6-7.
Regarding claim 21, Seok-Olavi-Nicolas disclose: 
The method according to claim 10, set forth above,
Seok discloses:
An apparatus, comprising means for performing the method according to claim 10 ([pg. 6] [FIG. 13] group management apparatus/device 100).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Swain (US-20080155126-A1) AUTO-CONFIGURATION OF DAISY-CHANGED DEVICES;
Vaidya et al. (US-20130238768-A1) SYSTEMS AND METHODS FOR COMPARING CONFIGURATION FILES AND GENERATING CORRECTIVE COMMANDS;
Han et al. (US-20130297757-A1) UNITED ROUTER FARM SETUP;
Tang et al. (US-20180331895-A1) VIRAL SYSTEM DISCOVERY AND INSTALLATION FOR DISTRIBUTED NETWORKS;
Ryo (JP-2021051532-A) COMPUTER SYSTEM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex H. Tran/               Examiner, Art Unit 2453                                                                                                                                                                                         

/Hitesh Patel/                Primary Examiner, Art Unit 2419                                                                                                                                                                                        
10/18/22